TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 28, 2018



                                     NO. 03-18-00750-CV


                                 Madeleine Connor, Appellant

                                                v.

      Marc Stephenson, Claude Smith, Douglas Hooks, and Megan Marrs, Appellees




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BOURLAND


This is an appeal from the orders signed by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.